Citation Nr: 0205456	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lung 
disorder, claimed as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972
This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied service connection for a lung 
disorder claimed as secondary to exposure to asbestos in 
service.  

In August 2001 the Board of Veterans' Appeals (Board) 
remanded the issue of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a lung disorder, claimed as secondary to 
asbestos exposure to the RO.  The remand was, in part, to 
provide the veteran with the opportunity to appoint a 
representative.  (The Board had received correspondence from 
the Veterans of Foreign Wars of the United States indicating 
they were unable to serve as the veteran's representative.)  
The record now reflects that the veteran signed a VA Form 21-
22, appointing Disabled American Veterans as his 
representative, in August 2001, and that organization 
provided written argument to the Board in March and April 
2002.  The claim has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Service connection was initially denied for chronic 
obstructive pulmonary disease and asbestosis in a March 1996 
RO rating decision.  

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a lung disorder claimed as 
secondary to exposure to asbestos bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  There is no medical evidence of a diagnosis of 
asbestosis; the veteran's only currently diagnosed lung 
disorder, chronic obstructive pulmonary disease, began many 
years after service, and there is no medical evidence of a 
nexus between his pulmonary disorder and any incident of 
service, to include claimed exposure to asbestos.  


CONCLUSIONS OF LAW

1.  The RO March 1996 rating decision denying service 
connection for chronic obstructive pulmonary disease and a 
lung disorder related to exposure to asbestos is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a lung 
disorder (claimed as secondary to exposure to asbestos) the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  

3.  A lung disorder, to include claimed asbestosis, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim 
in an April 1999 letter to the veteran.  The RO arranged the 
December 2000 VA examination of the veteran in an attempt to 
assist the veteran in obtaining evidence which supported his 
claim.  In August 2001 the RO sent the veteran a letter 
outlining the provisions of the VCAA.  No further assistance 
to the veteran is indicated.  
Factual Background.  The veteran's Form DD 214 N reveals that 
he served in the Navy from November 1968 to August 1972.  His 
military specialty was Marine mechanics, and his last duty 
assignment was aboard the USS Coral Sea.  

In September 1995 the veteran filed a claim for service 
connection for exposure to asbestos and fiberglass during 
service.  In an attached statement he reported he worked in 
the number 1 engine room aboard the USS Coral Sea for four 
years.  He indicated that he was involved in stripping steam 
pipe and turbine lines and was not given protection during 
the process.  He added that he was also exposed to oil fumes, 
diesel and aviation fuel fumes.  

The RO received the veteran medical records from Dr. RKF in 
September 1995, which included medical records of the veteran 
dated in 1995.  An initial consultation report dated in 
January 1995 shows that the veteran complained of shortness 
of breath at that time.  He also indicated his concern about 
exposure to asbestos during service.  The assessment was 
dyspnea probably due to some underlying chronic obstructive 
pulmonary disease or perhaps a component of asthma.  The 
examiner noted that the risk of asbestosis seemed fairly 
mild, given the described exposure, although it was somewhat 
difficult to estimate.  A February 1995 pulmonary function 
test revealed severe obstructive airway disease; it was noted 
that the changes were most consistent with severe obstruction 
probably related to emphysema.  An April 1995 chest X-ray 
report was interpreted as revealing chronic obstructive 
pulmonary disease, without radiographic evidence of asbestos-
related lung disease, congestive failure or infiltrate.  May 
1995 records included assessments of severe chronic 
obstructive pulmonary disease, a history of asbestos exposure 
and chronic rhinitis.  

Also received in September 1995 were records from the Magic 
Valley Regional Medical Center.  In September 1991 the 
veteran was hospitalized for evaluation of the abrupt onset 
of a cough and shortness of breath.  A chest X-ray showed a 
possible infiltrate in his right middle lobe.  The analysis 
was bronchopneumonia.  

The veteran submitted a Statement in Support of Claim in 
October 1995.  He gave a history of exposure to asbestos 
during service.  He specifically noted that he had been in 
the Hunterspoint and Bremerton shipyards and had cleaned 
areas of asbestos covered steam lines and turbines.  He 
further indicated that he had to strip and patch asbestos 
covered lines without protection.  The veteran recalled that, 
during a yard period, he could not see ten feet ahead because 
of all of the asbestos particles in the air.  He added that, 
prior to going on active duty, he was a truck driver and had 
no history of exposure to asbestos.  

In January 1996 the RO made a second request for the 
veteran's records from the Social Security Administration.  

The RO received records from Dr. DN in January 1996, which 
included records of treatment dated from May 1989 to January 
1996.  In November 1991 the veteran had been treated for 
acute bronchitis.  May 1994 records included an assessment of 
nicotine addiction.  The veteran was again treated for acute 
bronchitis in July 1995.  July 1995 records reveal the 
veteran had been smoking since age 20, one pack a day; 
nicotine addiction was again noted at that time.  

A VA examination was conducted in March 1996.  After 
reviewing the veteran's history, records and the clinical 
evaluation, the diagnoses were severe chronic obstructive 
pulmonary disease (COPD), asbestos exposure without evident 
relationship to COPD, and chronic rhinitis.  

The RO received the veteran's records from the Social 
Security Administration in March 1996.  

The RO denied service connection for a lung disorder, to 
include chronic obstructive pulmonary disease and claimed 
asbestosis, in March 1996.  The RO noted the claims folder 
did not include a diagnosis of asbestosis.  

In March 1996 the RO sent a letter to the veteran.  The 
letter stated, "We cannot grant your claim for payment of 
disability benefits."  The RO also explained the veteran's 
income was too high for disability pension.  

In April 1996 the RO received a letter from veteran's Senator 
inquiring about the status of the veteran's compensation 
claim.  The RO responded in undated letter to the veteran 
that the March 1996 letter was incomplete.  The letter 
explained that the medical rating decision was enclosed and 
why service connection had been denied for asbestosis and 
chronic obstructive pulmonary disease.  The RO also responded 
to the Senator by letter in April 1996, stating that service 
connection was not granted because the medical evidence did 
not show the veteran had asbestosis or any asbestos related 
disability.  

In August 1996 the RO received the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
On service entrance examination in November 1968 the veteran 
lungs and chest were noted to be normal.  A chest X-ray was 
negative.  On his November 1968 Report of Medical History the 
veteran checked he had a history of shortness of breath.  The 
examiner noted in the summary the veteran was "out of 
shape."  June 1972 records reveal the veteran was exposed to 
"index case" of tuberculosis during the course of routine 
shipboard duties.  Chest X-rays in November 1968 and 
September 1970 were within normal limits.  An August 1972 
service separation included a normal clinical evaluation of 
the lungs, and a chest X-ray at that time was within normal 
limits.  

The veteran submitted a statement to the RO in March 1997, 
indicating that he and his brother had served together in the 
engine room on the same ship.  He asked the RO to write his 
brother a letter to inform him as to what information was 
needed.  

The RO responded to the veteran by letter in April 1997 and 
explained that his claim for service connection for chronic 
obstructive pulmonary disease had previously been denied in 
March 1996.  The RO outlined the information which should be 
included in a "buddy statement" and instructed that it 
should include a detailed statement as to the type of duties 
performed and any exposure to asbestos during service.  

In May 1997 the veteran's brother submitted a statement.  He 
wrote that he had served with the veteran on the USS Coral 
Sea, and their duties during that time included working in 
the engine and pump room, dismantling steam lines, which at 
that time were lined with asbestos insulation.  He recalled 
that the asbestosis would fly around in the air and "get in 
their noses and on their bodies".  

The veteran's representative filed a claim for service 
connection for residuals of asbestos exposure in February 
1999.  The RO responded in April 1999 by sending  the veteran 
a letter outlining the evidence needed to support his claim 
for service connection based on in-service exposure to 
asbestos.  

In December 1999 the RO again denied service connection for a 
disease associated with asbestos exposure.  The veteran filed 
a notice of disagreement with that decision in February 2000.  
The RO issued a statement of the case to the veteran in March 
2000.  The veteran submitted his substantive appeal in March 
2000.  

In April 2000 the veteran's representative requested a 
hearing.  The veteran canceled his request for a hearing in 
May 2000.  He indicated that he wished to cancel his hearing 
to obtain medical evidence that would substantiate a 
diagnosis of asbestosis.  

The veteran's representative in October 2000 indicated that 
the veteran had been treated at the Boise, Idaho VA Medical 
Center (MC) for lung disease.  The RO received the veteran's  
records of treatment from the VAMC in Boise, Idaho in 
November 2000, which included April 1995 clinical notations 
that the veteran had a 30 year history of smoking one to two 
packs a day and was scheduled to see a pulmonologist for 
severe COPD.  It was noted at that time that the veteran was 
interested in whether or not he had asbestosis, and the 
assessment was R/O (rule out) asbestosis/COPD.  May 2000 VAMC 
records included a diagnosis of severe COPD.  July 2000 VAMC 
records show that the veteran was treated for COPD.  A July 
2000 pulmonary function test report noted a diagnosis of 
chronic airway obstruction and findings consistent with 
emphysema.  

Additional VA medical records were received including records 
of treatment for chronic airway obstruction in November 2000.  

Pursuant to an RO request, the veteran to be examined by a VA 
pulmonary specialist to determine if he had asbestosis in 
December 2000.  After reviewing the veteran's medical and 
occupational history and the clinical evaluation, the 
physician noted that the veteran presented as 51 years old 
with severe chronic obstructive pulmonary disease for 
evaluation of possible asbestos exposure on the Navy vessel 
called the Coral Sea where he was an engineer working in the 
boiler room.  It was noted that had had heavy asbestos 
exposure for four years while in the Navy.  However, the 
physician reported that the veteran's pulmonary function 
tests, chest X-rays and a CAT scan of his thorax did not 
demonstrate any changes that were consistent with asbestos 
exposure or with asbestosis, at this time.  The physician 
opined that the veteran did not have asbestosis, based on his 
pulmonary function tests, chest X-ray and CAT scan.  It was 
also noted that, while there was no current asbestos, he did 
have a history of exposure and, therefore, he could develop 
asbestosis at a later time.  

The veteran was issued a supplemental statement of the case 
by the RO in February 2001.  

In May 2001 the veteran submitted a written statement and an 
article from the Sunspot internet website.  The article was 
about contamination by asbestos, oil and lead of shipbreakers 
who dismantle surplus Navy ships.  

In July 2001 the Board received a letter from the Veterans of 
Foreign Wars of the United States (VFW) Appeals Consultant.  
He informed the Board that VFW was unable to act as the 
veteran's representative.  

The Board remanded the veteran's claim in August 2001.  The 
purpose of the remand was to give the veteran an opportunity 
to obtain new representation.  The RO was also ordered to 
provide the veteran with the requirements for presenting new 
and material evidence.  

The RO wrote the veteran a letter in August 2001.  It 
explained the provisions of the VCAA and the duty to assist 
the veteran in obtaining evidence to support his claim.  

The veteran's spouse submitted a statement in August 2001.  
She wrote that the veteran had been told by VA doctors that 
his lung disability was the result of his exposure to 
asbestos in service.  

The RO issued a supplemental statement of the case to the 
veteran in January 2002.  

Relevant Laws and Regulations.  As noted above, regulations 
adopted by VA implementing the VCAA includes changes to the 
standard for determining new and material evidence under 
38 C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims.  VA's 
authority to provide such additional assistance is provided 
by 38 U.S.C. 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claims were filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Analysis.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

The RO originally denied service connection for chronic 
obstructive pulmonary disease in March 1996.  The RO notified 
the veteran his claim for disability benefits was denied in 
March 1996.  In response to an April 1996 inquiry from the 
veteran's Senator, the RO sent an additional undated letter 
to the veteran with the rating decision attached.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992).  The claims folder does 
not contain a notice of disagreement with the March 1996 
rating decision.  The March 1997 letter from the veteran 
identified a source of possible additional evidence but did 
not express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2001); Gallegos v. Principi, 283 F.3d 1309 (2002).  
The first communication indicating a desire for appellate 
review appears in a February 2000 communication from the 
veteran's representative.  The veteran did not file a notice 
of disagreement within the one year limitation.  38 C.F.R. 
§ 20.302 (2001).  The March 1996 rating decision became 
final.  
The evidence submitted since the March 1996 rating decision 
includes the veteran's service medical records, a statement 
from the veteran's brother, records from the Boise VAMC, and 
a December 2000 VA examination of the veteran.  Since 
additional evidence has been submitted the Board must now 
consider whether or not the additional evidence is "new and 
material."  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court  determined that the only applicable definition 
of "material" was that found in 38 C.F.R. § 3.156(a).  The 
regulation outlines the test for determining if evidence is 
new and material:  It must not have been previously 
submitted, it must bear directly and substantially on the 
specific matter for consideration, must not be either 
cumulative or redundant and must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The service medical records do bear directly on the issue of 
whether or not the veteran had a lung disorder which had its 
origins in service.  They are not duplicates of previously 
obtained evidence and are therefore not cumulative of 
evidence already of record, although they are completely 
devoid of any findings indicative of lung disease.  The 
statement of the veteran's brother relates to the conditions 
of the veteran's service and directly speaks to the issue of 
the veteran's exposure to asbestos during service.  

The Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  It is only necessary that the 
evidence be so significant that it must be considered in 
order to fairly decide the merits of the claim.  When the 
issue is one of service connection, clearly there must be 
consideration of the service medical records in order to 
fairly decide the merits of the claim.  

The evidence submitted since the RO previously denied the 
claim is significant enough that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Therefore, the veteran's claim for service 
connection for a lung disorder as secondary to exposure to 
asbestos in service is reopened.  

Service Connection

The veteran is seeking service connection for a lung disorder 
claimed as secondary to his exposure to asbestos in service.  
The Board must first consider whether or not proceeding to 
consider the veteran's claim for service connection on the 
merits would result in prejudice to the veteran.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
before the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this case the RO has 
already adjudicated the claim on its merits in December 1999.  
The veteran has been given an opportunity to present 
additional evidence and argument.  The Board does not see any 
advantage to the veteran in remanding the claim, it would 
only cause needless delay with no possibility of any benefit 
flowing to the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The service medical records show that the veteran was tested 
because he was exposed to someone with active tuberculosis 
but they do not show lung disease.  Clinical and X-ray 
examinations of the veteran's chest and lungs, to include 
upon his separation from service, were normal. 

In reviewing the post-service medical evidence of record, the 
Board finds that the first indication of a lung disorder is 
not apparent until many years after the veteran's separation 
from service in August 1972.  The thrust of the veteran's 
claim is that his current lung disease is causally related to 
his exposure to asbestos while on active duty.  The private 
and VA records of treatment of the veteran include diagnoses 
of chronic obstructive pulmonary disease, emphysema, 
bronchitis and pneumonia.  The only reference to a diagnosis 
of asbestosis appears in April 1995 VA records, when a 
notation to rule out asbestosis/COPD was recorded.  That 
notation was in response to the veteran's request to 
determine whether or not he had asbestosis.  Following that 
entry the veteran was diagnosed and treated for chronic 
obstructive pulmonary disease.  The VA examiner in December 
2000 specifically ruled out asbestosis.  His unequivocal 
opinion was based on the results of pulmonary function tests, 
chest X-rays and a CAT scan, and it is consistent with the 
assessment of the VA examiner in March 1996 that the veteran 
had severe chronic obstructive pulmonary disease without 
evidence of a relationship to exposure to asbestos.  It is 
not inconsistent with the results of the veteran's 
consultation in January 1995 with Dr. RKF, who indicated that 
the veteran's dyspnea was probably due to some underlying 
chronic obstructive pulmonary disease or perhaps a component 
of asthma.  

The Board has noted the assertions of the veteran and his 
spouse that his current lung disorder is related to exposure 
to asbestos in service.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In weighing the evidence the Board has placed 
greater weight on the opinions noted above of the medical 
professionals who have examined and treated the veteran.  The 
veteran's spouse has asserted that VA physicians have told 
the veteran his lung disorder is related to exposure to 
asbestos in service.  That is inconsistent with the VA 
records, which note the history of exposure to asbestosis but 
no diagnosis of asbestosis or any relationship between COPD 
and exposure to asbestos.  As to the wife's recollection of 
what a physician purportedly said, the U.S. Court of Appeals 
for Veterans Claims has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute the medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this regard, the Board again notes that, aside from lay 
statements on the matter of what physician reported to the 
veteran, the record is devoid of evidence substantiating any 
such admission by medical personnel, VA or otherwise.

Although the evidence is consistent with the veteran's 
assertions that he worked around asbestosis while serving in 
the Navy, the competent medical evidence of record is devoid 
of a diagnosis of asbestosis or lung disease due to asbestos 
exposure, and there is no medical evidence of record that 
suggests a causal link between any current lung disorder, to 
include chronic obstructive pulmonary disease, and any 
incident of service, to include exposure to asbestos.  A 
careful review of the medical records demonstrates that the 
veteran told each of the medical examiners and his treating 
physicians of his exposure to asbestos while on active duty.  
It is clear these clinicians were aware of his history of 
exposure and considered it when determining the diagnosis of 
the veteran's lung disorder.  

The Board is cognizant of the December 2000 VA examiner's 
comment that the fact that the veteran does not currently 
have asbestosis does not mean that he could not develop such 
a pulmonary disorder in the future.  However, under the basic 
statutory framework and the case law, it is clear that a 
fundamental element for the establishment of service 
connection is competent evidence of a current (emphasis 
added) disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Thus, while the veteran may have been exposed to 
asbestos during service, there is no medical evidence of a 
current diagnosis of asbestosis or lung disease due to 
asbestos exposure.    

As the preponderance of the evidence is against the claim for 
service connection for a lung disorder, to include as due to 
exposure to asbestos, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a lung disorder, 
claimed as secondary to asbestos exposure; to this extent 
only, the appeal is granted.  

Service connection for a lung disorder, claimed as secondary 
to asbestos exposure is denied.  



                                     
___________________________
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

